OPINION — AG — (1) THIS OPINION IS CONFINED SOLELY TO THE QUESTION SUBMITTED AND SAME DOES NOT CONSIDER THE VALIDITY OF THE ABOVE STATUTORY PROVISIONS. NO AUTHORITY IS GRANTED TO SAID BOARD TO INCREASE THE NUMBER OF HOURS OF CLASS INSTRUCTION IN ANY OF THE SUBJECTS DESIGNATED IN 59 Ohio St. 1961 164 [59-164](B) (2) IT IS THEREFORE THE OPINION OF THE ATTORNEY GENERAL THAT THE SECOND QUESTION BE ANSWERED AS FOLLOWS: UNDER THE PROVISIONS OF 59 Ohio St. 1961 163 [59-163], THE BOARD OF CHIROPRACTIC EXAMINERS DOES NOT HAVE THE AUTHORITY TO INCREASE THE HOURLY CLASS INSTRUCTION ON THE SUBJECTS DESIGNATED IN 59 Ohio St. 1961 164 [59-164](B) CITE: OPINION NO. 64-125 (LEE COOK)